Citation Nr: 1546773	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for bilateral ear disability other than hearing loss, to include compensation under 38 U.S.C.§ 1151 for right ear disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the proceeding is of record.

When this claim was last before the Board in November 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


REMAND

While the Board regrets the additional delay, a remand is necessary for additional development before the issue on appeal is adjudicated.

In written statements of record as well as during his August 2013 Board hearing, the Veteran has alleged that he had ear infections with drainage in active service and that they recurred around 2000.  He stated that VA treated an ear infection by putting tubes in his ears, which caused a permanent right ear tympanic membrane perforation.

In the November 2014 remand the Board directed that the originating agency obtain a medical opinion from a physician with sufficient expertise to determine the etiology of all ear disorders, other than hearing loss, present during the period of the claim.  In response to the remand, the Veteran was afforded a VA examination in March 2015.  The VA examiner opined the Veteran had a right tympanic membrane perforation due to treatment at a VA facility and that his history of fungal otitis externa in service was less likely than not related to his current ear condition.  The Appeals Management Center (AMC) further obtained a May 2015 opinion from a physician employed as a medical officer by the AMC.  An opinion from an employee of the AMC is not in compliance with the Board's remand directive.  Moreover, the March 2015 examiner failed to address all of the questions posed by the Board.  

The Board further notes that the Veteran has not specifically claimed that compensation is warranted for ear disability because it was caused or worsened by VA treatment.  However, while the case was in remand status, the AMC concluded that the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for ear disability was a component of the issue on appeal.  Consequently, it obtained the May 2015 medical discussed above.  However, it has not provided the Veteran with the notice required in response to a claim for compensation under 38 U.S.C.A. § 1151, has not formally adjudicated the issue, and has not addressed the issue in a Statement of the Case or Supplemental Statement of the Case.  Therefore, further action by the RO or the AMC is required before the Board decides the § 1151 component of the issue on appeal.

In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should provide all required notice in response to the claim for compensation for right ear disability under 38 U.S.C.A. § 1151.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.

3. Then, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise who is not employed by the AMC or the RO, to determine the etiology of all ear disorders, other than hearing loss, present during the period of the claim.  

Based on the review of the Veteran's pertinent history, the examiner should identify each ear disorder, other than hearing loss, present during the period of the claim and provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.

With respect to each right ear disorder present during the period of the claim, other than hearing loss, the examiner also should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by VA treatment and if so whether the cause of the disability or additional disability was :  

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran; 

OR 

(2) an event not reasonably foreseeable?

The rationale for all opinions expressed must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should adjudicate the Veteran's claim, to include the issue of entitlement to compensation for right ear disability under 38 U.S.C. § 1151.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




